UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

ANISSA JONES, §
Plaintiff, §
v. g Civi¥ Case No. 17-1437
DISTRICT OF COLUMBIA, g
Defendant. §
)
MEMORANDUM OPINION

 

Anissa J ones sues under the lndividuals Witli Disabilities Act, 20 U.S.C. §§ 1400-1482
(IDEA), to challenge her minor son D.M.’s individualized education program (IEP) for the
2015-2016 school year. After a local education hearing officer determined the District of
Columbia Public Schools (DCPS) provided D.l\/l. vvith the requisite free appropriate public
education (FAPE), J ones appealed to this Court.

The Court referred the matter to Magistrate Judge Meriweather, Who considered the six
issues lones raised, affirming the hearing officer on five of tlieln. But the hearing officer never
considered the sixth: Whether the 2015-2016 lEP"s failure to account for all hours during the
school week or to describe D.M.’s least restrictive possible educational environmentl violated

the IDEA by limiting Jones"s ability to help develop her son’s IEP. iudge Meriweather decided

 

‘ The IDEA requires schools to educate disabled students “in the least restrictive environment [(LRE)] possibiem
that is, the one that provides ‘some educational benefit’ and `most closely approximates the education a disabled
child would receive if she had no disability.” Legge!t v. Disrrict och)/ttmbia, 793 F.3d 59, 7'3 (D.C. Cir. 20]5)
(quoting Kerkmn v. Szrper.intendem, D.C. Pub. Sch., 931 F.2d 84, 86 (D.C. Cir. 1991)) (citing 20 U.S.C. §
1412(a)(5)(A)); see also B)'own v. D:'stric! ofColumbia, _179 F. Supp. 3d 15, 27 (D.D.C. 20i6) (“[G]iven the
emphasis the IDEA places on the concept of an LRE and the centrai rote the IEP plays in the broader statutory
framework, it only makes sense that . . . an IEP team is required to discuss a student’s specific LRE and the IEP is
required to include at least a brief description of it.”).

that it did, but since the violation did not actuain affect D.l\/l."s education, it only entitled Jones
to declaratory relief.

3 ones objects, arguing the deficient IEP affected D.M.’s education by permitting
instruction from non-special-educati011-certified teachers So she wants a compensatory
education plan to make up for any instruction bynon--special~educati011-certified teachers. But
this relief would not remedy the IDEA violation Judge Meriweather found. And in any event,
instruction by non-special-education-ceititied teachers does not render D.M."s 2015-20l6 IEP
deficient Accordingly, the Court adopts Judge Meriweather’s Report & Recommendation in full.
I. Background

A. Jones’s Prior IDEA Action

This suit concerns D.M."s 2015-2016 IEP. But that IEP actually resulted from an earlier
action challenging D.l\/l.’s 2014-2015 IEP. The earlier action ended with a hearing officer
ordering DCPS to draft a new IEP for the 2015--2016 school year requiring that “{a]ll of [D.M.]’s
academic instruction shall be specialized instruction provided in the outside of general setting,”
and that “[a]ll of [D.M.’s] instruction shall be provided in a small classroom (i.e., not to exceed
12 students), with a low ratio of students to adults (i`.e_, not to exceed six students per adult).” R.
20l-02, ECF No. 9.

J ones brought this action because DCPS failed to comply. Though DCPS follows a 32.5»
hour school week, D.M.’s 2015-2016 IEP guaranteed only 21 .5 weekly hours of special
education See R. 231. But despite this oversight, the 2015~2016 IEP functionally complied with
the original order since D.M. spent the entire school week in a small, self-contained classroom
designated for behavioral and educational support. See R. 15, 992. Regardless, J ones brought this

IDEA action alleging DCPS denied D.M. a FAPE by failing to formally heed the original order.

I\J

B. Proceedings Below

Tliis time around, tlie hearing officer agreed the 2015-2016 lEP formally “coiiti'avened`""
the original order. R. 15-l6. Yet lie concluded DCPS did not functionally deny D.l\/l. a FAPE
since it “actually offered all of his academic instruction . . . outside of fa] general education
settiiig."' ]d.

Judge l\/leriweathei' affirmed But she reached further to find two new IDEA violations
the officer did not consider: First, she decided the 2015-20l6 lEP’s failure to account for every
school hour “negatively impacted [Jones]’s ability to participate in the decision making process
regarding the environment iii which [lier son] would be educated."' R. & R. 27, ECF No. 17.
Second, she concluded the 2015-2016 iEP’s “failure to address [D.l\/l.’s] LRE also significantly
impeded [.Tones]’s participation in the development of the IEP."’ Id. 28. According to ludge
l\/leriweather, “botli deficiencies constitute[d] substantive violations of the IDEA” that denied
D.M. a FAPE. Id. DCPS does not object to that conclusion

But Judge l\/ieriweatlier admitted this was “an unusual situation because the denial of a
FAPE did iiot affect the educational services that D.M. i'eceived.” Id. at 48. Since “[t]he denial of
a FAPE arises [only] from the infringement of [.lones]’s ability to participate in the process of
determining the setting in which D.M. would be educated,” there was “no lost educational
benefit to redress.” fail So she declined loiies’s request for compensatory education, awarding
only declaratory relief. Id.

II. Jones’s Objection to Judge Meriweather’s Report & Recornmendatioii

J ones objects to Judge Meriweather’s decision to award only declaratory relief, claiming

the lEP’s failure to account for every school hour and for D.M.’s LRE did affect his educational

services and thus entitle him to equitable relief Slie argues even though DCPS provided D.M.’s

education in a specialized setting, DCPS did not provide D.l\/l. with full-time special education
since non~special-educati011-certified teachers occasionally taught D.M. And she seeks
compensatory education to make up for these missed hours of special education instruction

Joiies’s objection fails for two reasons First, she requests relief divorced from the
particular lDEA violations Judge Meriweatlier found. Judge Meriweather expressly affirmed the
hearing officer’s finding that DCPS did not provide D.l\/l. with a deficient education, holding
only that DCPS violated the IDEA by negatively impacting Jones’s ability to help develop his
IEP. Put another way, DCPS did not harm D.M."s education; it harmed Jones’s role iii
developing that education And since equitable relief “inust be drawn with sufficient specificity
to remedy the harm sliown,"’ l/Vi'npi'si'nger v. Warson, 628 F.2d 133, 142 (D.C. Cii'. 1980), any
relief would necessarily be tailored to Jones"s role iii lEP-developineiit. Yet Jones seeks relief
related to D.M.’s educational sei‘vices-~eveii though the hearing officer and Judge l\/leriweather
botli found those services uiihanned. So because it does not remedy the harm ludge Meriweatlier
found, Jones cannot obtain compensatory education

Second, Jones premises her request for compensatory education on conduct that does not
offend the original hearing ofticer’s order. Coiistruing her objection generously, J ones argues her
lessened role in D.M.’s lEP development caused his 2015_2016 IEP to violate the original
officer’s order by permitting occasional cocurricular instruction by non-special-educationo
certified teacliers. But instruction by non»»-special»education-ceitif`ied teachers contradicts neither
that order"s letter nor its spirit. Recall the text of the original order1 “All of [D.l\/l.]’s academic
instruction shall be specialized instruction provided in the outside of general education setting.”
The order did not define "‘specialized instruction,” and l ones does not identify (nor can the Court

find) any authority limiting "‘specializ,ed instruction” to instruction by specialeducation-certified

teachers J ones breezin claims that "it goes without saying that if instruction is provided by a
general education teacher, the setting is a general education setting regardless of class size.” Pl.’s
Ohjs. 4. But these facts suggest otherwise. l-lere, D.M. received all instruction iii a self-contained
classroom Witli four studeiits, two special education aides, and a behavioral specialist R. 261;
991-94. General education teachers occasionally joined that specialized environment to instruct
cocurricular subjects like art and physical education R. 991~94. But even then, the instruction
occurred outside the general-education setting with (at least) a special education aide and
behavioral specialist in the room. Id. The Court declines to deem D.M.’s education insufficiently
Specialized_
III. Conclusion

The Court billy adopts Judge Meriweather’s Report & Recomniendation. In particular,
although DCPS"s 2015#2016 lEP denied D.M. a FAPE by failing to account for every school
hour and to describe his LRE, D.Mi is not entitled to compensatory education The Court will
therefore grant J ones declaratory relief that DCPS’s 2015-2016 lEP denied D.M. a FAPE by_
failing to account for every school hour and to describe his LRE but will deny her summary
judgment motion [11] and grant D.C.’s cross-motion [12] in all other respects An accompanying

order follows.

Date: February \_|, 2019 § 4 §`. § gauge
oyce C. Lamberth

United States District Judge